Case 9:21-cv-80815-AMC Document 45 Entered on FLSD Docket 06/14/2021 Page 1 of 13




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                                CASE NO. 21-80815-CIV-CANNON

  CITIZENS BANK, N.A.,

           Plaintiff,
  vs.

  JES GLOBAL CAPITAL II, L.P.;
  JES GLOBAL CAPITAL GP II, LLC;
  and ELLIOT S. SMERLING,

           Defendants.
                                                 /

        RECEIVER’S UNOPPOSED AMENDED AND SUPPLEMENTAL MOTION FOR
        ORDER TO EXPAND OR CLARIFY RECEIVERSHIP PROPERTY TO INCLUDE
          ASSETS OWNED OR CONTROLLED BY AFFILIATES OF DEFENDANTS

           Pursuant to S.D. Fla. L.R. 7.1(d)(1) and Paragraph 5.b. of the Order Appointing Receiver

  [ECF No. 28] (“Receivership Order”)1, this Court’s Receiver, James S. Feltman, respectfully

  requests an Order from this Court to expand or clarify the definition of Receivership Property of

  the Receivership Estate to include the assets owned or controlled by affiliates of the Receivership

  Defendants set forth hereto on Exhibit “A”.2

           On June 2, 2021, counsel for Receiver filed the Receiver’s Motion for Order to Expand

  Receivership Property to Include Assets Held by Subsidiaries and Affiliates and Notice of Concern

  Arising From S.D.N.Y. Litigation (“Initial Motion”) [ECF No. 36]. Further investigation and




  1
    All capitalized terms used shall be given the meaning ascribed to them in the Receivership Order
  unless otherwise defined herein.
  2
    Exhibit “A” represents the entities and assets that have been discovered as of the filing of this
  Motion. The Receiver reserves his right to seek further expansion of the Receivership Property to
  fulfill his duties pursuant to the Receivership Order.
  10637121-5
Case 9:21-cv-80815-AMC Document 45 Entered on FLSD Docket 06/14/2021 Page 2 of 13




  subsequent occurrences require the filing of this Motion to ensure the protection of Receivership

  Property in accordance with the Receivership Order.

           A.     Basis to Expand the Receivership Property to Include Assets of Affiliates of
                  the Receivership Defendants.

           Pursuant to this Court’s Receivership Order, the Receiver is charged with fiduciary duties

  which include: “marshaling and preserving all assets of Defendants Elliott S. Smerling

  (‘Smerling’), JES Global Capital GP II, LLC (‘JES GP II’), and JES Global Capital II, L.P. (‘JES

  Fund II’) (JES GP II and JES Fund II, the ‘Entity Defendants’ and collectively with Smerling, the

  ‘Receivership Defendants’).” (Id. at 1).

           The Receivership Order specifically provides that the “Receiver shall have all powers,

  authorities, rights and privileges in relation to any of the [Receivership Property (sic.)], (as such

  term is defined herein) heretofore possessed or controlled by (or otherwise under the control or

  direction, directly or indirectly, of) Defendant Smerling and the officers and directors of the other

  Receivership Defendants . . . in addition to all powers and authority of a receiver at equity, and all

  powers conferred upon a receiver by the provisions of 28 U.S.C. §§ 754, 959 and 1692 and Federal

  Rule of Civil Procedure 66.” (Id. at 3, ¶ 2.) (emphasis added). The Receiver is duty-bound, pursuant

  to Paragraph 5.a.-b. of the Receivership Order:

           a.     To use reasonable efforts to determine the nature, location, and value of all
                  property interests of the Receivership Defendants of any nature or kind
                  whatsoever, including, but not limited to, monies, funds, securities,
                  cryptocurrencies, credits, insurance, effects, goods, chattels, lands, premises,
                  leases, claims, rights, and other assets, together with all rents, profits, dividends,
                  interest, or other income attributable thereto, of whatever kind, which any of the
                  Receivership Defendants own, possess, have a beneficial interest in, or control
                  directly or indirectly (“Receivership Property” or, collectively the
                  “Receivership Estate”);




                                                    2
  10637121-5
Case 9:21-cv-80815-AMC Document 45 Entered on FLSD Docket 06/14/2021 Page 3 of 13




           b.     To take custody, control, and possession of any and all Receivership Property
                  and records relevant thereto from the Receivership Defendants; to sue for and
                  collect, recover, receive, and take into possession from third parties all
                  Receivership Property and records relevant thereto, including, but not limited to,
                  assuming control of, and being named the authorized signatory for, all accounts at
                  any bank, brokerage firm, or financial institution which has possession, custody, or
                  control of any assets or funds, wherever situated, of any of the Receivership
                  Defendants and, upon order of this Court, of any of their subsidiaries or
                  affiliates, provided the Receiver deems it necessary;

  (Id. at 3-4, ¶¶ 5.a.-b.) (emphasis added).

           To fulfill his duties and comply with the Receivership Order, the Receiver believes that it

  is necessary to expand or clarify the definition of Receivership Property to include assets held by

  the Receivership Defendants’ affiliates (collectively, the “Smerling Entities”). See Declaration of

  Receiver James Feltman, filed contemporaneously herewith (“Feltman Decl.”) at Ex. “A”. The

  Smerling Entities’ assets are Receivership Property because one or more of the “the Receivership

  Defendants own, possess, have a beneficial interest in, or control directly or indirectly” said assets

  (“Smerling Assets”). See Order at 3, ¶ 5.a; see Feltman Decl. at ¶ 3, Ex. A.

           B.     Evidentiary Support for Expansion of Receivership Property.

           The ultimate direct or indirect owners and entities in control of a majority of the Smerling

  Entities are the Canes Three Trust and/or the Hurricanes Four Trust (collectively, the “Trusts”).

  Id. at ¶ 4. The Receiver, his counsel, and the Receiver’s forensic team have established that

  Smerling and his descendants are the beneficiaries of the Trusts. Id. at ¶ 5. The remaining Smerling

  Entities that are not ultimately owned and/or controlled by the Trusts are owned and/or controlled

  by Smerling directly or indirectly. Id.

           The Smerling Assets contained within the Smerling Entities have been identified as directly

  or indirectly owned, possessed, or controlled by, and/or a benefit to, the Receivership Defendants

  through one or more of the following:

                                                    3
  10637121-5
Case 9:21-cv-80815-AMC Document 45 Entered on FLSD Docket 06/14/2021 Page 4 of 13




               •      Official corporate records (“Corporate Records”);

               •      Organization chart provided by counsel for George Campagna, the manager

                      of certain of the Defendant Smerling-controlled entities and an insider to the

                      Receivership Defendants (“Campagna Chart”);

               •      Document production provided by counsel for Mr. Campagna, including but

                      not limited to, Smerling and Mrs. Smerling’s tax returns (“Campagna

                      Documents”);

               •      Spreadsheet of known assets provided by counsel for Mr. Campagna

                      (“Campagna Spreadsheet”);

               •      Documents obtained from Receivership Defendant(s) JES Global Capital

                      offices located at 222 Lakeview Avenue, Suite 1660, West Palm Beach, FL

                      33140 on May 17, 2021 (“JES Documents”). Notably, documents recovered

                      from the Receivership Defendant’s office also include documents that

                      encompass the Campagna Chart category above;

               •      Records, including bank accounts with various banks, identifying the transfer

                      of Smerling Assets into various entities (“Transfer Records”); and

               •      Interview with Ms. Elaine M. Smerling on May 28, 2021 (“Interview”).

  (“Receivership Property Evidence”). Id. at ¶ 6. Many of the Smerling Entities/Assets contain

  multiple categories Receivership Property Evidence as described above. Id. at ¶ 7. The connection

  between the Smerling Entities is captured, for example, with Smerling Entity, Canes Two, LLC,

  which contains all but one category of Receivership Property Evidence. See Id. at ¶¶ 8-14. An



                                                 4
  10637121-5
Case 9:21-cv-80815-AMC Document 45 Entered on FLSD Docket 06/14/2021 Page 5 of 13




  example of the remaining category of Receivership Property Evidence, Corporate Records, is

  demonstrated through the Smerling Entity, JES Global Capital LP II Ltd. See Id. at ¶ 15.

           Moreover, the principals of the registered agent for numerous Smerling Entities, ABN Law,

  PLLC, have cooperated in the investigation that has led the Receiver to seek expansion of the

  Receivership Property. Id. at ¶ 16. Ultimately, the Smerling Entities are linked together in a vast

  corporate web. Id. at ¶ 17. The elaborate scheme by the Receivership Defendants resulted in the

  creation of numerous Smerling Entities that own or control the Smerling Assets that, pursuant to

  the Receivership Order, must be captured as part of the Receivership Property.

                 L.R. 7.1(a)(3) – Certificate of Conferences with Receivership Defendants.

           Notwithstanding anything to the contrary contained herein, and for the avoidance of doubt,

  pursuant to an agreement reached with Smerling, through his counsel, Philip L. Reizenstein, the

  Receiver does not, at this time, seek to exercise dominion or control over (i) the home in which

  Mrs. Smerling and Smerling’s children are currently living located at 11353 Manatee Terrace,

  Lake Worth, Florida 33449 (the “Residence”); or (ii) the 2020 Cadillac Escalade (VIN:

  1G1Y83D41L5113207) (the “Vehicle”), one of the vehicles subject to the Initial Motion. The

  Receiver and Smerling agree to reserve all rights with respect to the aforementioned Residence

  and Vehicle. Furthermore, Smerling’s agreement for the Receiver to identify and preserve assets

  pursuant to the Receivership Order and the order to this Motion, is not a waiver of rights to

  challenge the use of any asset to satisfy judgements in the Southern District of New York and the

  Southern District of Florida.

           Accordingly, prior to filing this Motion, counsel for the Receiver provided a copy of the

  Smerling Entities and Smerling Assets to Mr. Reizenstein. Subsequently, Mr. Reizenstein

  informed Receiver’s counsel that Smerling does not oppose the expansion of Receivership

                                                   5
  10637121-5
Case 9:21-cv-80815-AMC Document 45 Entered on FLSD Docket 06/14/2021 Page 6 of 13




  Property consistent with what is contained within this Motion, including but not limited to, the

  Receiver’s position with respect to the Residence and Vehicle.

           WHEREFORE, this Court’s Receiver, James S. Feltman, respectfully requests an Order

  from this Court, substantially in the form as attached hereto as Exhibit “B”, to expand the

  Receivership Property of the Receivership Estate to include the Smerling Assets, and for such

  other relief as this Court deems just and proper.

  Dated: June 14, 2021                          Respectfully Submitted:

                                                BERGER SINGERMAN LLP
                                                Counsel for James Feltman, Receiver
                                                1450 Brickell Avenue, Ste. 1900
                                                Miami, FL 33131
                                                Telephone: (305) 755-9500
                                                Facsimile: (305) 714-4340


                                                By:       /s/Marianne Curtis
                                                          Paul Steven Singerman, Esq.
                                                          Florida Bar No. 378860
                                                          singerman@bergersingerman.com
                                                          Christopher Andrew Jarvinen, Esq.
                                                          Florida Bar No. 021745
                                                          cjarvinen@bergersingerman.com
                                                          Gavin C. Gaukroger
                                                          Florida Bar No. 76489
                                                          ggaukroger@bergersingerman.com
                                                          Marianne Curtis
                                                          Florida Bar No. 92729
                                                          mcurtis@bergersingerman.com
                                                          drt@bergersingerman.com




                                                      6
  10637121-5
Case 9:21-cv-80815-AMC Document 45 Entered on FLSD Docket 06/14/2021 Page 7 of 13




                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing was served via the

  Court’s CM/ECF electronic filing notification system and/or via email upon all counsel listed on

  the attached Service List and via U.S. Regular Mail upon all parties on that attached Service List

  on this 14th day of June 2021.

                                               By: /s/Marianne Curtis
                                                     Marianne Curtis, Esq.




                                                  7
  10637121-5
Case 9:21-cv-80815-AMC Document 45 Entered on FLSD Docket 06/14/2021 Page 8 of 13




                                           SERVICE LIST

  Philip L. Reizenstein, Esq.                      J. Gregory Deis, Esq.
  2828 Coral Way, Ste. 540                         gdeis@mayerbrown.com
  Miami, FL 33145                                  MAYER BROWN LLP
  philreizenstein@protonmail.com                   71 South Wacker Drive
  Counsel to Elliot S. Smerling                    Chicago, IL 60606
                                                   Telephone: (312) 782-0600
  David Kubiliun, Esq.                             Facsimile: (312) 701-7711
  GREENSPOON MARDER LLP
  600 Brickell Avenue, Ste. 3600                   and
  Miami, FL 33131
  David.kubiliun@gmlaw.com                         Jean-Marie Atamian, Esq.
  Counsel to Elliot S. Smerling                    jatamian@mayerbrown.com
                                                   MAYER BROWN LLP
  Lorin L. Reisner, Esq.                           1221 Avenue of the Americas
  lreisner@paulweiss.com                           New York, New York 10020
  Allan J. Arffa, Esq.                             Telephone: (212) 506-2500
  aarffa@paulweiss.com                             Facsimile: (212) 262-1910
  Susanna M. Buergel, Esq.                         Attorneys for Plaintiff, Citizens Bank, N.A.
  sbuergel@paulweiss.com
  Christopher L. Filburn, Esq.
  cfilburn@paulweiss.com                           Canes Nineteen, LLC
  Kristina Bunting, Esq.                           c/o Richard S. Annunziata, Esq., Manager
  kbunting@paulweiss.com                           ABN Law
  PAUL, WEISS, RIFKIND, WHARTON &                  2390 Tamiami Trail North, Ste. 214
  GARRISON LLP                                     Naples, FL 34103
  1285 Avenue of the Americas                      rich@abn-law.com
  New York, NY 10019-6064
  Tel: (212) 373-3000                              Canes One, LLC
  Attorneys for Silicon Valley Bank                Canes Two, LLC
                                                   Canes Twelve, LLC
  John R. Hart, Esq.                               Canes Fourteen, LLC
  jhart@carltonfields.com                          c/o Canes Nineteen, LLC
  Robert N. Gilbert, Esq.                          Attn: Richard S. Annunziata, Esq., Manager
  rgilbert@carltonfields.com                       ABN Law
  Alexandra D. Blye, Esq.                          2390 Tamiami Trail North, Ste. 214
  ablye@carltonfields.com                          Naples, FL 34103
  CARLTON FIELDS, P.A.                             rich@abn-law.com
  525 Okeechobee Boulevard, Suite 1200
  West Palm Beach, FL 33401
  Telephone: (561) 659-7070
  Attorneys for Plaintiff, Citizens Bank, N.A.




  10637121-5
       Case 9:21-cv-80815-AMC Document 45 Entered on FLSD Docket 06/14/2021 Page 9 of 13


SERVICE LIST                               Alligator Trail, LLC               Alligator Trail, LLC
Citizens Bank, N.A. v. JES Global          c/o ABN Law, PLLC                  4095 State Road 7, L-306
Capital II, L.P, et al.                    2390 Tamiami Trail N, Ste. 214     Wellington, FL 33449
Case No. 9:21-cv-80815                     Naples, FL 34103


Cane Holdings Group, LLC                   Cane Holdings Group, LLC           Cane Investment Group, LLC
c/o Elliot S. Smerling, Registered Agent   2080 NW Boca Raton Blvd., Ste. 6   c/o Gary Rubin, Registered Agent
2080 NW Boca Raton Blvd., Ste. 6           Boca Raton, FL 33431               2080 NW Boca Raton Blvd., Ste. 6
Boca Raton, FL 33431                                                          Boca Raton, FL 33431


Canes One, LLC                             Canes One, LLC                     Canes Two, LLC
c/o ABN Law, PLLC                          4095 State Road 7, L-306           c/o ABN Law, PLLC
2390 Tamiami Trail N, Ste. 214             Wellington, FL 33449               2390 Tamiami Trail N, Ste. 214
Naples, FL 34103                                                              Naples, FL 34103


Canes Two, LLC                             Canes Four, LLC                    Canes Four, LLC
4095 State Road 7, L-306                   c/o ABN Law, PLLC                  4095 State Road 7, L-306
Wellington, FL 33449                       2390 Tamiami Trail N, Ste. 214     Wellington, FL 33449
                                           Naples, FL 34103


Canes Five, LLC                            Canes Five, LLC                    Canes Six, LLC
c/o ABN Law, PLLC                          4095 State Road 7, L-306           c/o ABN Law, PLLC
2390 Tamiami Trail N, Ste. 214             Wellington, FL 33449               2390 Tamiami Trail N, Ste. 214
Naples, FL 34103                                                              Naples, FL 34103


Canes Six, LLC                             Canes Seven, LLC                   Canes Seven, LLC
4095 State Road 7, L-306                   c/o ABN Law, PLLC                  4095 State Road 7, L-306
Wellington, FL 33449                       2390 Tamiami Trail N, Ste. 214     Wellington, FL 33449
                                           Naples, FL 34103


Canes Eight, LLC                           Canes Eight, LLC                   Canes Nine, LLC
c/o ABN Law, PLLC                          4095 State Road 7, L-306           c/o ABN Law, PLLC
2390 Tamiami Trail N, Ste. 214             Wellington, FL 33449               2390 Tamiami Trail N, Ste. 214
Naples, FL 34103                                                              Naples, FL 34103


Canes Nine, LLC                            Canes Ten, LLC                     Canes Ten, LLC
4095 State Road 7, L-306                   c/o ABN Law, PLLC                  4095 State Road 7, L-306
Wellington, FL 33449                       2390 Tamiami Trail N, Ste. 214     Wellington, FL 33449
                                           Naples, FL 34103


Canes Eleven, LLC                          Canes Eleven, LLC                  Connick Investment Group, Inc.
c/o ABN Law, PLLC                          4095 State Road 7, L-306           c/o Filings Inc., Registered Agent
2390 Tamiami Trail N, Ste. 214             Wellington, FL 33449               3732 N.W. 16th Street
Naples, FL 34103                                                              Fort Lauderdale, FL 33311
                                                                              CR5, LLC
Canes Twelve, LLC                          Canes Twelve, LLC                  c/o Osmond C. Howe, Jr., Registered
c/o ABN Law, PLLC                          4095 State Road 7, L-306           Agent
2390 Tamiami Trail N, Ste. 214             Wellington, FL 33449               2000 Towerside Terrace, Ste. 402
Naples, FL 34103                                                              Miami, FL 33138-2223
      Case 9:21-cv-80815-AMC Document 45 Entered on FLSD Docket 06/14/2021 Page 10 of 13


Canes Thirteen, LLC              Canes Thirteen, LLC            Cypress Realty Group, Inc.
c/o ABN Law, PLLC                4095 State Road 7, L-306       c/o Margaret R. Yee, Registered Agent
2390 Tamiami Trail N, Ste. 214   Wellington, FL 33449           102 Park Place Blvd.
Naples, FL 34103                                                Davenport, FL 33837


Canes Fourteen, LLC              Canes Fourteen, LLC            Hurricane Five of Florida, Inc.
c/o ABN Law, PLLC                4095 State Road 7, L-306       c/o Stuart Howitt, Registered Agent
2390 Tamiami Trail N, Ste. 214   Wellington, FL 33449           3333 W. Commercial Blvd., Ste. 110
Naples, FL 34103                                                Fort Lauderdale, FL 33309
                                                                Hurricanes One LLC
Canes Fifteen, LLC               Canes Fifteen, LLC             c/o Brennan, Manna & Diamond, PL,
c/o ABN Law, PLLC                4095 State Road 7, L-306       Registered Agent
2390 Tamiami Trail N, Ste. 214   Wellington, FL 33449           27200 Riverview Center Blvd., Ste. 310
Naples, FL 34103                                                Bonita Springs, FL 34134
                                                                Hurricanes Two LLC
Canes Sixteen, LLC               Canes Sixteen, LLC             c/o Brennan, Manna & Diamond, PL,
c/o ABN Law, PLLC                4095 State Road 7, L-306       Registered Agent
2390 Tamiami Trail N, Ste. 214   Wellington, FL 33449           27200 Riverview Center Blvd., Ste. 310
Naples, FL 34103                                                Bonita Springs, FL 34134


Canes Seventeen, LLC             Canes Seventeen, LLC           Hurricanes Four LLC
c/o ABN Law, PLLC                4095 State Road 7, L-306       c/o Adam A. Bleggi, Registered Agent
2390 Tamiami Trail N, Ste. 214   Wellington, FL 33449           2390 Tamiami Trail N, Ste. 2134
Naples, FL 34103                                                Naples, FL 34103


Canes Eighteen, LLC              Canes Eighteen, LLC            Hurricanes Four LLC
c/o ABN Law, PLLC                4095 State Road 7, L-306       239 Fairway Circle
2390 Tamiami Trail N, Ste. 214   Wellington, FL 33449           Naples, FL 34110
Naples, FL 34103


Canes Nineteen, LLC              Canes Nineteen, LLC            Hurricanes Six, LLC
c/o ABN Law, PLLC                4095 State Road 7, L-306       c/o ABN Law, PLLC
2390 Tamiami Trail N, Ste. 214   Wellington, FL 33449           2390 Tamiami Trail N, Ste. 214
Naples, FL 34103                                                Naples, FL 34103


Canes Twenty, LLC                Canes Twenty, LLC              Hurricanes Six, LLC
c/o ABN Law, PLLC                4095 State Road 7, L-306       2390 Tamiami Trail N., Ste. 214
2390 Tamiami Trail N, Ste. 214   Wellington, FL 33449           Naples, FL 34103
Naples, FL 34103


Canes Twenty-One, LLC            Canes Twenty-One, LLC          Hurricanes Seven, LLC
c/o ABN Law, PLLC                4095 State Road 7, L-306       c/o ABN Law, PLLC
2390 Tamiami Trail N, Ste. 214   Wellington, FL 33449           2390 Tamiami Trail N, Ste. 214
Naples, FL 34103                                                Naples, FL 34103


Canes Twenty-Two, LLC            Canes Twenty-Two, LLC          Hurricanes Seven, LLC
c/o ABN Law, PLLC                4095 State Road 7, L-306       2390 Tamiami Trail N., Ste. 214
2390 Tamiami Trail N, Ste. 214   Wellington, FL 33449           Naples, FL 34103
Naples, FL 34103
       Case 9:21-cv-80815-AMC Document 45 Entered on FLSD Docket 06/14/2021 Page 11 of 13


Canes Twenty-Three, LLC                    Canes Twenty-Three, LLC          Hurricanes Eight, LLC
c/o ABN Law, PLLC                          4095 State Road 7, L-306         c/o ABN Law, PLLC
2390 Tamiami Trail N, Ste. 214             Wellington, FL 33449             2390 Tamiami Trail N, Ste. 214
Naples, FL 34103                                                            Naples, FL 34103


Canes Twenty-Four, LLC                     Canes Twenty-Four, LLC           Hurricanes Eight, LLC
c/o ABN Law, PLLC                          4095 State Road 7, L-306         2390 Tamiami Trail N., Ste. 214
2390 Tamiami Trail N, Ste. 214             Wellington, FL 33449             Naples, FL 34103
Naples, FL 34103


Canes Twenty-Five, LLC                     Canes Twenty-Five, LLC           Hurricanes Ten, LLC
c/o ABN Law, PLLC                          4095 State Road 7, L-306         c/o ABN Law, PLLC
2390 Tamiami Trail N, Ste. 214             Wellington, FL 33449             2390 Tamiami Trail N, Ste. 214
Naples, FL 34103                                                            Naples, FL 34103


Canes Twenty-Six, LLC                      Canes Twenty-Six, LLC            Hurricanes Ten, LLC
c/o ABN Law, PLLC                          4095 State Road 7, L-306         2390 Tamiami Trail N., Ste. 214
2390 Tamiami Trail N, Ste. 214             Wellington, FL 33449             Naples, FL 34103
Naples, FL 34103


Canes Twenty-Seven, LLC                    Canes Twenty-Seven, LLC          Hurricanes Rleven, LLC
c/o ABN Law, PLLC                          4095 State Road 7, L-306         c/o ABN Law, PLLC
2390 Tamiami Trail N, Ste. 214             Wellington, FL 33449             2390 Tamiami Trail N, Ste. 214
Naples, FL 34103                                                            Naples, FL 34103


Canes Twenty-Eight, LLC                    Canes Twenty-Eight, LLC          Hurricanes Eleven, LLC
c/o ABN Law, PLLC                          4095 State Road 7, L-306         2390 Tamiami Trail N., Ste. 214
2390 Tamiami Trail N, Ste. 214             Wellington, FL 33449             Naples, FL 34103
Naples, FL 34103


Canes Twenty-Nine, LLC                     Canes Twenty-Nine, LLC           Hurricanes Twelve, LLC
c/o ABN Law, PLLC                          4095 State Road 7, L-306         c/o ABN Law, PLLC
2390 Tamiami Trail N, Ste. 214             Wellington, FL 33449             2390 Tamiami Trail N, Ste. 214
Naples, FL 34103                                                            Naples, FL 34103


Canes Thirty, LLC                          Canes Thirty, LLC                Hurricanes Twelve, LLC
c/o ABN Law, PLLC                          4095 State Road 7, L-306         2390 Tamiami Trail N., Ste. 214
2390 Tamiami Trail N, Ste. 214             Wellington, FL 33449             Naples, FL 34103
Naples, FL 34103


Canes Thirty-One, LLC                      Canes Thirty-One, LLC            Hurricanes Two of Florida, LLC
c/o ABN Law, PLLC                          4095 State Road 7, L-306         c/o ABN Law, PLLC
2390 Tamiami Trail N, Ste. 214             Wellington, FL 33449             2390 Tamiami Trail N, Ste. 214
Naples, FL 34103                                                            Naples, FL 34103


MFS Restructuring Co. LLC                  Renew Station, LLC               Hurricanes Two of Florida, LLC
c/o Elliot S. Smerling, Registered Agent   c/o ABN Law, PLLC                2390 Tamiami Trail N., Ste. 214
2080 NW Boca Raton Blvd., Ste. 6           2390 Tamiami Trail N, Ste. 214   Naples, FL 34103
Boca Raton, FL 33431                       Naples, FL 34103
       Case 9:21-cv-80815-AMC Document 45 Entered on FLSD Docket 06/14/2021 Page 12 of 13


Renew Station, LLC                     Smerling Financial Group, LLC          Smerling Financial Group, Inc.
4095 State Road 7, L-306               c/o Greenspoon Marder LLP              c/o Elliot S. Smerling
Wellington, FL 33449                   200 E. Broward Blvd., Ste. 1800        4095 St. Road 7, L-306
                                       Fort Lauderdale, FL 33301              Wellington, FL 33449
Smerling Financial Group Management,
Inc.                                   Smerling Financial Group Management,   Toastabags U.S.A. Inc.
c/o ABN Law, PLLC                      Inc.                                   c/o Allan C. Bennett
2390 Tamiami Trail N, Ste. 213         4095 State Road 7, L306                2080 Boca Raton Blvd. Ste. 6
Naples, FL 34103                       Wellington, FL 33449                   Boca Raton, FL 33431
                                       JES Global Capital GP, LLC             JES Global Capital, L.P.
JES Global Capital Cascade BBQ LLC     c/o Corporation Service Company,       c/o Corporation Service Company,
c/o Stuart Howitt                      Registered Agent                       Registered Agent
222 Lakeview Avenue, Ste. 1660         2711 Centerville Road, Ste. 400        2711 Centerville Road, Ste. 400
West Palm Beach, FL 33401              Wilmington, DE 19808                   Wilmington, DE 19808
JES Special Opportunities Venture
Fund GP, LLC                           Hurricanes One of Florida, LLC         Hurricanes One of Florida, LLC
c/o Corporation Service Company, RA    c/o ABN Law, PLLC                      2390 Tamiami Trail N., Ste. 214
2711 Centerville Road, Ste. 400        2390 Tamiami Trail N, Ste. 214         Naples, FL 34103
Wilmington, DE 19808                   Naples, FL 34103
Canes Three Trust                      Canes UK Holdings Limited
P.O. Box 141                           c/o McCarthy Denning Limited           Canes UK Holdings LLC
First Floor, BCI House                 6th Floor, Minister House              Hunkins Water Front
Rarotonga, Cook Islands                42 Mincing Lane                        Jewels #733
South Pacific                          London, England EC3R                   Charlestown, NEVIS


Canes International Holdings Limited   Elliot S. Smerling Irrevocable Trust   Elliot S. Smerling Trust
Hunkins Water Front                    U/A/D 3/23/2017
Jewels #733                            2390 Tamiami Trial N, Ste. 214
Charlestown, NEVIS                     Naples, FL 34103-4484
Hurricanes Four Trust
c/o Global House, Trustee              JES Global Capital Europe, LDA         JES Global Capital LP I Ltd.
P.O. Box 92, Avarua                    Avenida Infante Dom Henrique, 26       33-037 Athol Street
Rarotonga, Cook Islands                Lisboa 1149-096                        Douglas
South Pacific                          Portugal                               Isle of Man IM1 1LB
JES Global Capital LP II Ltd.          JES Special Opportunities Venture      JES Special Opportunities Venture
Box 296 Sarnia House                   Fund GP LLC                            Fund LP
Le Truchot                             c/o Stuart Howitt, Registered Agent    c/o Stuart Howitt, Registered Agent
St. Peter Port GY1                     2003 W. Cypress Creek Road, #102       2003 W. Cypress Creek Road, #102
Guernsey, United Kingdom               Fort Lauderdale, FL 33309              Fort Lauderdale, FL 33309


Revivify Dermatology, LLC              Revivify of Fort Lauderdale, LLC       Revivify LLC
21301 Powerline Road, Ste. 108         21301 Powerline Road, Ste. 108         21301 Powerline Road, Ste. 108
Boca Raton, FL 33433                   Fort Lauderdale, FL 33433              Fort Lauderdale, FL 33433



TTM Mgt Company, LLC                   David Kubiliun, Esq.                   Bruce L. Udolf, Esq.
                                       Greenspoon Marder LLP                  Bruce L. Udolf., P.A.
                                       600 Brickell Avenue, Ste. 3600         599 S.W. 2nd Avenue
                                       Miami, FL 33131                        Fort Lauderdale, FL 33301
       Case 9:21-cv-80815-AMC Document 45 Entered on FLSD Docket 06/14/2021 Page 13 of 13
George Campagna
c/o Theresa Van Vliet, Esq.       Marcos D. Jimenez, Esq.         Diana Zulueta, Esq.
Genovese, Joblove & Battista      Marcos D. Jimenez, P.A.         Leon Cosgrove
100 S.E. 2nd Street, 44th Floor   255 Alhambra Circle, Ste. 800   255 Alhambra Circle, 8th Floor
Miami, FL 33131                   Coral Gables, FL 33134          Miami, FL 33134


Brian S. McHugh, Esq.
Brian S. McHugh, P.A.
49 N. Federal Hwy., #384
Pompano Beach, FL 33062
